70 F.3d 1262
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert F. MCCARTHY, Plaintiff--Appellant,v.ROLLIN ROAD RESTAURANT, INCORPORATED, d/b/a AmphoraRestaurant;  David F. Pelto, Sargeant;  E.M. Hall, Officer;John Doe, Officer/ Employee and/or Agent Rollin RoadRestaurant, Incorporated d/b/a Amphora Restaurant;  JohnCheyne, Lieutenant;  A. Joseph Boudreau, Inspector;  DanielJ. Kerr, Colonel;  Charles A. Robinson, Jr., HonorableMayor, Town of Vienna, Defendants--Appellees.
No. 94-2396.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Nov. 27, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CA-94-426)
Albert F. McCarthy, Appellant Pro Se.  Anthony Eugene Grimaldi, DOHERTY, SHERIDAN & GRIMALDI, Fairfax, Virginia;  John J. Brandt, SLENKER, BRANDT, JENNINGS & JOHNSTON, Merrifield, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and related state claims for false arrest, malicious prosecution, and infliction of mental anguish.  He also appeals an earlier order dismissing certain Defendants.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  McCarthy v. Rollin Road Restaurant, Inc., No. CA-94-426 (E.D. Va.  June 2 & Sept. 12, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.